             Case 1:21-mj-07005-JCB Document 8 Filed 01/21/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

                                                   CRIMINAL No. 21-7005-JCB
        v.

 MARK SAHADY,

         Defendant


   ASSENTED-TO MOTION TO WITHDRAW GOVERNMENT'S MOTION TO DETAIN
                DEFENDANT UNDER 18 U.S.C. § 3142(f)(2)(B)


       The United States of America, by Andrew E. Lelling, United States Attorney, and

William F. Bloomer, Assistant United States Attorney for the District of Massachusetts, moves

to withdraw its motion to detain the defendant, Mark Sahady, pursuant to Title 18. U.S.C.

§ 3142(f)(2)(B).

       As grounds therefor, the government and defense counsel have reached an agreement to

release the defendant subject to certain conditions under 18 U.S.C. § 3142(c)(1)(B); however, the

parties have not agreed on all of the conditions of release.

                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney



                                      By:     /s/ William F. Bloomer
                                              WILLIAM F. BLOOMER
                                              Assistant United States Attorney
                                              617/748-3100
          Case 1:21-mj-07005-JCB Document 8 Filed 01/21/21 Page 2 of 2




                                CERTIFICATE OF SERVICE


I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and a copy will be
emailed to those indicated as non-registered participants .



                                             /s/William F. Bloomer
                                             William F. Bloomer
                                             Assistant United States Attorney




Date: January 21, 2021




                                                 2
